Citation Nr: 1613836	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  06-37 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of an October 1, 2010, Board of Veterans' Appeals decision is warranted insofar as it declined to reopen previously denied claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for urinary tract infections.

5.  Entitlement to service connection for a disability manifested by vertigo/dizziness and/or blackouts.

6.  Entitlement to service connection for a headache disorder.



REPRESENTATION

Appellant represented by:	Adam Luck 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in an October 1, 2010, decision the Board determined that new and material evidence sufficient to reopen the claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches had not been submitted.  The Board also remanded the issues of entitlement to service connection for a stomach disorder, residuals of a head injury, and prostatitis for further development.  A review of the record shows that in a November 2015 rating decision, service connection was granted for prostatitis, and a disability rating and an effective date were assigned.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated in that same month.  To date, the Veteran has not disagreed with any aspect of that decision.  There is therefore no aspect of the Veteran's claim of service connection for prostatitis that is currently before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Regarding the remanded issues of entitlement to service connection for a stomach disorder and residuals of head injury, those claims have not yet been re-certified to the Board and a review of the record shows that the agency of original jurisdiction (AOJ) is actively engaged in the development of those claims.  Accordingly, those matters are also not currently before the Board.


FINDINGS OF FACT

1.  On October 1, 2010, the Board of Veterans' Appeals issued a decision that determined that an April 14, 2003 rating decision that had denied the Veteran's claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches had become final; the Board also determined that new and material evidence sufficient to reopen these claims had not been submitted.

2.  In a statement received at the Board on April 8, 2004, but not then associated with the Veteran's claims folder, the Veteran expressed his disagreement with the RO's April 2003 denial of service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches; this represented a timely filed notice of disagreement (NOD) with the RO's April 2003 decision.

3.  Given that the Veteran timely filed a NOD with the RO's April 2003 rating decision, that decision did not in fact become final.


CONCLUSION OF LAW

The criteria for vacating the October 1, 2010, Board decision, insofar as it declined to reopen a previously denied claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches are met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 1, 2010, the Board issued a decision that, among other things, determined that new and material evidence sufficient to reopen the claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches had not been submitted.  In that decision, the Board determined that an April 2003 rating decision, wherein the RO had denied the Veteran's claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches, had become final by virtue of the fact that the Veteran had not filed a timely notice of disagreement as to that decision.  

Review of the record reflects, however, that in a statement received at the Board on April 8, 2004, the Veteran expressed his disagreement with the RO's denial of service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches and indicated his desire to appeal those matters to the Board.  Unfortunately, this NOD, which was timely received by VA within a year of notification of the April 2003 rating decision, was not associated with the Veteran's claims file at the time and was only later discovered by the Board.  Because the Veteran timely filed an NOD as to the April 2003 rating decision, that decision did not in fact become final and requiring the Veteran to submit new and material evidence to reopen the claims then denied by the RO was erroneous.

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  In view of the foregoing, the Board finds that the October 1, 2010, Board decision should be vacated insofar as it found that the April 2003 rating decision was final and determined that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches had not been submitted.  This partial Vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Accordingly, a new action will be entered on these five claims below as if the October 2010 decision by the Board had never been issued.


ORDER

The Board's October 1, 2010, decision, insofar as it declined to reopen previously denied claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches is vacated.


REMAND

Turning to the merits of the Veteran's claims of service connection for a back disability, hearing loss, urinary tract infections, a disability manifested by vertigo and/or blackouts, and a headache disorder, the Board finds it necessary to remand these claims for further development and readjudication.  At the outset, the Board notes that a substantial amount of evidence has been associated with the Veteran's claims folder since the AOJ last adjudicated the claims of service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches on the merits.  The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2015).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).  The evidence associated with the claims folder since the AOJ last adjudicated the Veteran's claims on the merits is relevant to the issues on appeal and there has been no waiver of AOJ consideration in the first instance.  Accordingly, remand is warranted is required for the issuance of an SSOC.  T

The Board also observes that the Veteran has not been afforded VA examinations in connection with his claims of service connection for a back disability, hearing loss, urinary tract infections, a disability manifested by vertigo and/or blackouts, and a headache disorder.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  


Regarding the Veteran's claim of service connection for hearing loss, the Board notes that in March 2007 the AOJ requested that the Veteran be scheduled for a VA audiological examination in connection with a claim of service connection for tinnitus.  It was noted that the Veteran was also seeking service connection for hearing loss.  The AOJ thus requested that the examiner provide an opinion as to the likelihood that the Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  It does not appear, however, that any examination was ever conducted.  The Board further notes that the Veteran's military occupational specialty (MOS) was that of a jet engine mechanic.  Noise exposure consistent with that MOS is therefore conceded.  The Veteran's service treatment records (STRs) also reveal several instances of treatment in service for problems related to the ears and/or ear infections.  Although the evidence does not establish that the Veteran has a current hearing loss disability for VA purposes, he has complained of diminished hearing acuity and post service medical records also show treatment for ear aches.  

The Veteran's STRs also show treatment in service for prostatitis, headaches, low back pain possibly related to prostatitis, and right flank pain and urinary tract infections.  The STRs further document that the Veteran received emergency care and treatment in April 1984 after he fell down the stairs at Shaw Air Force Base.  On his April 1985 report of medical history, the Veteran also indicated having sustained a head injury.  Post-service treatment records also show complaints related to back pain, headaches, and blackout spells.  In December 2000, the Veteran was seen for a neurology consultation, during which he reported a history of blackout spells.  The Veteran reported the onset of these spells was after sustaining a head injury in 1985.  The impression then recorded was that the Veteran's blackouts were idiopathic in nature and the possibility of these representing a post-traumatic seizure disorder was high.  VA treatment records dated in March 2015 also noted a history of chronic headaches and chronic low back pain, as well as occasional orthostatic vertigo.  Furthermore, in November 2015, the Veteran was awarded service connection for prostatitis, and a November 2014 statement the Veteran's treating physician at the Dallas, Texas, VA medical center (VAMC) notes that the Veteran was experiencing urinary issues likely related to a prostate problem.  

Based on the above evidence, the Board concludes that the "low threshold" necessary to establish entitlement to VA medical examinations in connection with the Veteran's claims of service connection for a back disability, hearing loss, urinary tract infections, a disability manifested by vertigo and/or blackouts, and migraine headaches has been satisfied. See 38 U.S.C.A § 5103A(d); McLendon, supra; 38 C.F.R. § 3.159(c)(4) (2015); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have may possess additional information relevant to his remanded claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

All VA treatment records dated since February 2016 should also be associated with the Veteran's claims folder.

2.  Schedule the Veteran for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. 

If the evidence shows that the Veteran has a current hearing loss disability for VA purposes, the VA examiner should provide an opinion with respect to whether it at least as likely as not that the Veteran's hearing loss had its onset in service or is otherwise related to his military service.  The audiologist must also consider the impact of the Veteran's conceded in-service noise exposure from being a jet engine mechanic, as well as his treatment in service for ear infections.

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  If the audiologist finds that the evidence and known medical principles weigh against a finding that hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  

3.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by a clinician with the appropriate expertise to render an opinion as to whether the Veteran has a disability manifested by vertigo and/or blackouts that may be attributable to service.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  Testing with a view toward determining whether the Veteran has a peripheral vestibular and/or neurological disorder should be conducted.  All other studies, tests, and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report. 

The examiner should provide an opinion as to whether the Veteran suffers from vertigo or some other disorder that results in symptoms of dizziness and blackouts.  The examiner should then opine as to whether any current disability manifested by dizziness and/or blackouts is at least as likely as not related to his period of military service, to include any in-service fall or head injury.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion. 

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any chronic urinary tract infections or other urinary disorder.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

After taking a detailed history from the Veteran regarding the onset and continuity of symptoms related to his claimed urinary disability, conducting a physical examination of the Veteran, and reviewing the claims folder, including consideration of the lay evidence of record and any objective testing results, the examiner should identify the nature of any urinary disability. 

As to any diagnosed urinary disorder, the examiner should opine as to whether it is as least as likely as not that such identified disability had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  

An opinion should also be as to whether it is at least as likely as not that the Veteran's service-connected prostatitis either caused or has made chronically worse any currently diagnosed urinary disorder.

A full and complete rationale for all opinions expressed is required, which should include reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion. 

5.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for a back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  Testing with a view toward determining whether the Veteran's complained of back pain can be attributed to a clinical diagnosis should be undertaken.  The results of any testing must be included in the examination report. 

After taking a detailed history from the Veteran regarding the onset and continuity of symptoms related to his claimed back disability, conducting a physical examination of the Veteran, and reviewing the claims folder, including consideration of the lay evidence of record and any objective testing results, the examiner should indicate whether the Veteran's complaints of back pain can be attributed to a diagnosed disability of the back.

As to any diagnosed back disability, the examiner should opine as to whether it is as least as likely as not that such identified disability had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  If the examiner concludes that the Veteran's complained of back pain is simply a symptoms or related to his service-connected prostatitis, the examiner should so state.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion. 

6.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for a headache disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should provide an opinion as to whether the Veteran suffers from a headache disorder that is at least as likely as not related to his period of military service.  In so doing, the examiner should opine as to whether the Veteran's migraine/tension headaches are attributable to his April 1984 fall down the stairs or whether they began independent of any injury.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion. 

7.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  If any examiner feels that any requested opinion cannot be rendered without resorting to speculation, the AOJ should ensure that that examiner has stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

8.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues remaining on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.  (If the AOJ has not yet completed its development and readjudication of the previously remanded issues of entitlement to service connection for a stomach disorder and residuals of a head injury, the AOJ should undertake to re-adjudcate all remanded issues prior to returning the case to the Board.)  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


